On July 25,2013, the Defendant was sentenced for Count I: Driving a Motor Vehicle Under the Influence ofAlcohol or Drugs, a felony, in violation of Section 61-8-401, MCA committed to the Department of Corrections under Section 46-18-201, MCA for Eight (8) years with Three (3) years suspended; $1,000 fine; credit for time spent in pre-trial incarceration 11/9/2012 thru 7/25/2013; designated a Persistent Felony Offender; and other terms and conditions given in the Judgment on July 25,2013.
On February 27,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present by Vision Net from the Probation and Parole Office in Billings, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 27th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.